Citation Nr: 1328374	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gynecological 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 3, 1980 to 
September 29, 1980, with additional Reserve service between 
June 1980 to June 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.   

In support of her claim, the Veteran testified at a video 
conference hearing held in February 2013 before the 
undersigned Veterans Law Judge of the Board (VLJ). Relevant 
to these proceedings, in Bryant v. Shinseki, 23 Vet. App. 
488 (2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires 
that the VLJ who chairs a hearing fulfill two duties to 
comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  A review of the hearing transcript on file 
reflects that these matters were raised and discussed.  In 
addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might 
have been overlooked or was outstanding that might 
substantiate the claim.  Moreover, neither the Veteran nor 
her representative have asserted that VA failed to comply 
with 38 C.F.R. § 3.103(c)(2), or otherwise identified any 
prejudice in the conduct of the hearing.  As such, the Board 
finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the 
Board can adjudicate the claim based on the current record.

The Board notes that, in addition to the paper claims file, 
there is a paperless claims file associated with the 
Veteran's claim.  A September 2013 review of the documents 
in such file reveals no additional documents pertinent to 
the Veteran's case which have not already been considered in 
conjunction with the appeal.  




FINDINGS OF FACT

1.  A gynecological condition was not present during the 
Veteran's active duty service in 1980 or during any 
subsequent period of active duty training.  

2.  There has not been presented any competent clinical 
evidence of a gynecological disorder since the Veteran filed 
her original service connection claim in March 2006.  


CONCLUSION OF LAW

The criteria for service connection for a gynecological 
condition are not met.  38 U.S.C.A. §§ 101, 106, 1101, 1131, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 
3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012), requires VA to assist a claimant at the 
time that he or she files a claim for benefits.  As part of 
this assistance, VA is required to notify claimants of what 
they must do to substantiate their claims. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements). 

The RO informed the Veteran of VA's duty to assist her in 
the development of evidence pertinent to her service 
connection claim in letters dated in July 2006 and November 
2008, wherein the Veteran was advised of the provisions 
relating to the VCAA.  The Veteran was advised that VA would 
assist her with obtaining relevant records from any Federal 
agency, which may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the Veteran that VA would make 
reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former 
employers. Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.   

The Board further observes that on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
as was discussed in the Dingess case in a November 2008 
letter, prior to the adjudication of the claim in July 2009.  
Thereafter, the RO also adjudicated the claim in a Statement 
of the Case (SOC) issued in December 2009 and in a 
Supplemental SOCs issued in May 2012.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing 
defect).  In this event, any defect in the timing of the 
notice is moot, harmless error and non-prejudicial, because 
as explained herein, the service connection claim on appeal 
is being denied and hence there is no disability rating or 
effective date to be assigned.   

The Board also finds that all of the relevant facts have 
been properly developed, and that all available evidence 
necessary for an equitable resolution of the issues on 
appeal has been obtained.  The Veteran's service treatment 
records, reserve records and post-service treatment records 
were obtained and the file includes arguments, contentions 
and statements of the Veteran and her representative.  In 
addition, the Veteran provided testimony at a Board video 
conference hearing held in February 2013.  

VA's duty to assist includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
2004).  The Veteran has not had a VA examination 
specifically relating to her current claim seeking service 
connection for a gynecological disorder.  A VA examination 
must be provided when (1) there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; and (2) evidence establishing that an event, 
injury or disease occurred in service; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 
38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 
1274, 1277 (Fed. Cir. 2010) (noting that the three 
subsections of the statutory provision contain different 
evidentiary standards-- "competent evidence," "evidence . . 
. indicat[ing]"," and "medical evidence").   

The Board concludes that an examination is not needed in 
this case because, there is no indication that any 
gynecological condition was treated or diagnosed during the 
Veteran's period of active duty service or while on active 
duty for training, and there has been no competent evidence 
presented of any current gynecological condition.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms"); see also Waters, at 1278 (noting that a 
veteran's conclusory generalized statement that a service 
illness caused his present medical problems was not enough 
to entitle him to a VA medical examination since all 
veterans could make such a statement, and such a theory 
would eliminate the carefully drafted statutory standards 
governing the provision of medical examinations and require 
VA to provide such examinations as a matter of course in 
virtually every disability case).  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Background

In March 2006, the Veteran filed a service connection claim 
for a condition of the cervix, claimed to have occurred in 
February 1983.

The file contains information reflecting that the Veteran 
had creditable active duty service from July 3 to September 
29, 1980 only.  Thereafter, she had no further periods of 
active duty.  Evidence on record clearly indicates that the 
Veteran was on paid inactive duty on December 4 and 5, 1982; 
January 8 and 9, 1983; February 5, 1983; and March 5 and 6, 
1983.

The Veteran's active duty medical records dated in 1980 
reveal no complaints, treatment, or diagnosis of a cervical 
or gynecological condition.  The May 1980 reserve enlistment 
examination report reflected that pelvic and vaginal 
examination was normal and that a Pap test was negative.  

The Veteran's reserve medical records include a January 1981 
entry indicating that a Pap test of December 1980 was 
negative.  A periodic examination report of December 1981 
reflects that pelvic and vaginal examination was normal and 
that a Pap test was negative.  A late January 1983 entry 
indicates that an abnormal pap smear was shown, as evidenced 
by cell changes with mild dysplasia.  

In a March 2007 statement, the Veteran indicated that she 
had been treated at the DeKalb Medical Center since 1984.  
In April 2007, that source indicated that it was unable to 
locate any records for the Veteran.  

Private medical records dated from 1987 to 2004, include 
January 1987 and August 1988 pathology reports which 
revealed evidence of mild atypical squamous cells in the 
cervical area.  A cervical cell collection of February 2004 
revealed evidence of inflammation with associated benign 
cellular changes

A private medical report reflects that a Pap test was 
conducted in late January 2009, which was negative for 
intraepithelial lesion and malignancy.  A medical record 
accompanying those test results reflects that a Pap test of 
2006 was also normal. 

The file includes a February 2009 statement of Command Chief 
J.T.G (Ret.) indicating that he had supervised the Veteran 
and believed that in 1983, she told him she was having a 
medical problem, which he found later was related to a 
pregnancy.

The Veteran provided testimony at a Board video conference 
hearing held in February 2013.  At that time, she claimed to 
have active duty service and active duty for training 
between 1980 and 1986.  She also claimed that she had a 
gynecological condition described as HPV (Human 
Papillomavirus), and cervical cancer, resulting from an 
abnormal Pap test in 1983, and that she had been told as 
much by a doctor (she could not identify the doctor's name) 
in 1983 or 1984.  She also indicated that the abnormal Pap 
test resulted from sexual trauma (reportedly sustained 
during reserve service and prior to the abnormal Pap test).  


Analysis

The Veteran claims that entitlement to service connection 
for a gynecological condition, arising from an abnormal Pap 
test of January 1983, is warranted.  She further contends 
that she was serving on active duty for training when that 
Pap test was conducted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  
§ 3.303(d).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributed to intercurrent 
causes.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive 
period) is questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently clarified that the provisions of 
38 C.F.R. § 3.303(b) pertaining to the award of service 
connection on the basis of continuity of symptomatology 
apply to chronic diseases as defined in 38 C.F.R. § 
3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  

Generally, in order to prevail on the issue of service 
connection, there must be (1) evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this case the critical inquiries involve whether there 
was an indication of a gynecological condition while the 
Veteran was on active duty or active duty for training; and 
whether there is any indication of a currently manifested 
gynecological condition.  

Addressing the first question, the Board concludes that no 
gynecological condition was present while the Veteran was on 
active duty or active duty for training.  In this regard, 
the STRs do not reflect nor does the Veteran maintain that 
any gynecological condition was present during her period of 
active duty service extending from July 3, 1980 to September 
29, 1980.  

Instead she maintains that a Pap test of January 1983 was 
abnormal as shown by findings made in February 1983, and 
maintains that she was on active duty for training during 
that time period.  The Board notes that the matter of 
whether or not the Veteran was on active duty for training 
during this time period is of critical importance in this 
case.  

The term "active military, naval, or air service" is defined 
to include active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training (INACDUTRA) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); see 
also 38 C.F.R. § 3.6(a).  ACDUTRA includes, inter alia, full 
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22); see also 38 
C.F.R. § 3.6(c)(1).  

For periods of ACDUTRA, service connection may be granted 
for disability resulting from injuries or diseases incurred 
or aggravated during such periods.  For periods of 
INACDUTRA, service connection may be granted for disability 
resulting only from injuries incurred or aggravated during 
such periods, but not for disability resulting from 
diseases.  38 U.S.C.A. § 101(22), (24); see McManaway v. 
West, 13 Vet. App. 60, 67 (1999) (quoting Brooks v. Brown, 5 
Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 
1131) (stating that the law "permits service connection for 
persons on inactive duty (training) only for injuries, not 
diseases, incurred or aggravated in line of duty").  
Moreover, the advantage of certain evidentiary presumptions, 
provided by law, that assist veterans in establishing 
service connection for a disability do not extend to those 
who claim service connection based on a period of ACDUTRA or 
INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 
67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of active 
duty for training, a disability must have manifested itself 
during that period; otherwise, the period does not qualify 
as active military service and claimant does not achieve 
veteran status for purposes of that claim" (emphasis in 
McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 
479 (1991) (Steinberg, J., concurring).  

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA, and who is disabled from an injury incurred while 
proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA, shall be deemed to have been on 
ACDUTRA or INACDUTRA, as the case may be.  VA will determine 
whether such individual was so authorized or required to 
perform such duty and whether the individual was disabled 
from injury so incurred.  In making such determination, 
there shall be taken into consideration the hour on which 
the individual began to proceed or return; the hour on which 
the individual was scheduled to arrive for or ceased to 
perform such duty; the method of travel employed; the 
itinerary; the method in which the travel was performed; and 
the immediate cause of disability.  Whenever any claim is 
filed alleging that the claimant is entitled to benefits by 
reason of this subsection, the burden of proof shall be on 
the claimant.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).  

In accordance with 38 U.S.C.A. § 106, VA has the authority 
to determine whether a claimant was in active service, 
including ACDUTRA or INACDUTRA, at the time a claimed injury 
occurred.  VA regulations governing requirements for 
establishing service for VA benefits purposes require 
military service department verification of the appellant's 
service.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. § 3.203. "[O]nly official service 
department records can establish if and when an individual 
was serving on active duty, [ACDUTRA], or [INACDUTRA]." 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

In this case, the Veteran had no ACDUTRA status between 
December 1982 and March 1983.  During that time period, 
official Army National Guard documents indicate that the 
Veteran performed paid inactive duty on December 4 and 5, 
1982; January 8 and 9, 1983; February 5, 1983; and March 5 
and 6, 1983.  Moreover, she did not sustain any injury 
during that time at issue; i.e. January and February 1983.  
The only gynecological condition noted during that time was 
an abnormal pap test conducted in late January 1983, as 
evidenced by cell changes with mild dysplasia.  Dysplasia" 
is defined as abnormal tissue development.  "Cervical 
dysplasia" is defined as dysplasia in the uterine cervix, 
epithelial atypia involving part or all of the thickness of 
cervical squamous epithelium, occurring most often in young 
women.  The condition appears to regress frequently but may 
progress over a long period to carcinoma.  Severe dysplasia 
may be microscopically indistinguishable from carcinoma in 
situ.  Stedman's Medical Dictionary, 27th ed., page 554, 
555.  Hence to the extent shown, an abnormal Pap test 
manifested by dyplasia, is neither an injury nor disease; it 
is simply an abnormal test result.   

In summary, there was no gynecological condition which 
manifested while the Veteran was on active duty or ACDUTRA 
and hence the claim may be denied on this basis alone.  

As an additional basis for the denial of the claim, there is 
no clinical indication of any currently manifested 
gynecological condition.  The Board notes that the 
requirement that a claimant have a current disability before 
service connection may be awarded for that disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if no disability is present at 
the time of the claim's adjudication.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  

The most recent evidence in this case reflects that the 
Veteran had normal Pap tests in 2006 and 2009 and do not 
reveal the presence of any current gynecological condition.  

In her February 2013 testimony, the Veteran indicated that 
her current clinical gynecological problems included HPV and 
cervical cancer.  However, no such conditions have been 
clinically diagnosed at any time since the Veteran filed her 
service connection claim in 2006.  Moreover, the Veteran 
herself lacks the competency to diagnose such disorders 
herself, both of which require clinical evidence and 
expertise to substantiate.  In this regard, the Federal 
Circuit has stated as follows: "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  None of those conditions apply 
here, and as such the Veteran simply lacks the competency 
herself to diagnose HPV and/or cervical cancer.  

With respect to the Veteran's 2013 testimony to the effect 
that in 1983 or 1984 an (unspecified) doctor told her that 
she had HPV and/or cervical cancer, the Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to support a claim of service connection.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (The 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence in support of a claim for service 
connection).  See also Kirwin v. v. Brown, 8 Vet. App. 148, 
153 (1995).  Hence, her lay assertions in this regard have 
no probative value.  See also Woehlaert v. Nicholson, 21 
Vet. App. 456, 462 (2007) (reiterating this axiom in a claim 
for rheumatic heart disease or rheumatic fever).

Consistent with the analysis herein, the preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and, service connection for a gynecological 
condition is not warranted.




ORDER

Service connection for a gynecological condition is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


